819 F.2d 1139Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Walter WEBSTER, Defendant-Appellant.
No. 86-7284.
United States Court of Appeals, Fourth Circuit.
Submitted April 21, 1987.Decided May 21, 1987.

Before RUSSELL and CHAPMAN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
Kenneth L. Thompson, Russell & Thompson, PA, on brief), for appellant.
Breckinridge L. Willcox, United States Attorney, J. Sedwick Sollers III, Assistant United States Attorney, on brief, for appellee.
PER CURIAM:


1
Walter Webster appeals from the order of the district court denying his motion brought pursuant to 28 U.S.C. Sec. 2255.  The order, dated April 30, 1986, was entered on June 5, 1986.  By marginal order entered on July 18, 1986, the district court denied a letter from Webster's counsel dated July 14 requesting it to "strike" the April 30 order.  On August 14, 1986, Webster filed his notice of appeal.


2
In cases in which the federal government is a party, parties have 60 days to file appeals.  Fed.R.App.P. 4(a)(1).  A timely notice of appeal is jurisdictional.   Griggs v. Provident Consumer Discount Co., 459 U.S. 56, 61 (1982).  Webster filed this appeal more than 60 days after the June 5 entry of judgment.  His July 14 letter, which was filed more than ten days after entry of judgment, was untimely under Fed.R.Civ.P. 59, and consequently did not toll the period for appeal.   See Browder v. Director, Department of Corrections, 434 U.S. 257, 265 (1978).  This Court therefore has no jurisdiction to hear Webster's appeal.   See Hensley v. Chesapeake & Ohio Ry. Co., 651 F.2d 226, 228 (4th Cir.1981).


3
We dismiss the appeal for lack of jurisdiction.  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


4
DISMISSED.